Exhibit 10.17.13

SECOND AMENDMENT
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”), made and entered into this 31st day of January, 2012, to be
effective as of May 31, 2012, by and between OLD DOMINION FREIGHT LINE, INC.
(the “Company”), a corporation organized and existing under the laws of the
Commonwealth of Virginia and having its principal office at Thomasville, North
Carolina, and John R. Congdon (the “Executive”), an individual residing at
Richmond, Virginia.

RECITALS:

The Company and the Executive entered into an Amended and Restated Employment
Agreement, effective June 1, 2008 and scheduled to expire on May 31, 2010. The
term of the Amended and Restated Employment Agreement was extended to May 31,
2012 by the First Amendment to Amended and Restated Employment Agreement, and
the parties desire to further extend its term to May 31, 2014.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in the Amended and Restated Employment Agreement, as amended , and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

1. Clause (i) of Section 5.1 of the Amended and Restated Employment Agreement,
as amended by the First Amendment to Amended and Restated Employment Agreement,
is hereby amended to change “May 31, 2012” to “May 31, 2014”.

2. This Second Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

3. Except as otherwise provided in this Second Amendment, the terms and
provisions of the Amended and Restated Employment Agreement, as amended, shall
continue in effect.

IN WITNESS WHEREOF, the parties have executed this Second Amendment on the day
and year first above written.

EXECUTIVE

/s/ John R. Congdon

John R. Congdon

OLD DOMINION FREIGHT LINE, INC.

Attest:

          /s/ Joel B. McCarty, Jr.   By:  
/s/ David S. Congdon
       
 
Secretary/Assistant Secretary      
Name: David S. Congdon
Title: President and CEO

